“ A case shall contain so much of the evidence and other proceedings upon the trial as is material to the questions to be raised upon the appeal and no more and shall be settled accordingly”. (Rules Civ. Frac., rule 232.) The duty of settling the record is placed upon the trial court (rule 230). The case on appeal may not be settled by this court (cf. Hopper v. Comfort Coal-Lumber Co., 276 App. Div. 869). Lastly, it should be noted that an order granting or denying a motion to resettle a case or bill of exceptions is appealable (8 Carmody-Wait, New York Practice § 251, p. 702).